ProductDescription:The Aetos Capital Growth Portfolio is a tactically allocated portfolio comprised of allocations to Aetos Capital’s 1940 Act SEC-registered HedgeFunds of Funds, designed to provide U.S. and Offshore investors a consistent absolute return with lower volatility versus traditional markets.ThisPortfolio incorporates a fundamentally based investment process with a disciplined approach to strategy allocation, manager selection and portfoliomonitoring where risk management is integrated in every step. Investment Returns: As of2/28/10: Aetos Capital GrowthPortfolio2 90-Day TreasuryBills Barclays CapitalAggregate Index S&P 500 DRIIndex MSCIWorldIndex 1 Year Annualized Return 11.53% 0.13% 9.33% 53.61% 54.31% 3 Year Annualized Return 0.38% 1.67% 6.19% -5.67% -6.71% 5 Year Annualized Return 3.39% 2.65% 5.36% 0.38% 1.27% From Inception through 2/28/10: Average Annualized Return 4.76% 2.20% 5.14% 4.59% 6.21% Annualized Standard Deviation 4.48% 0.48% 3.92% 15.44% 16.53% Sharpe Ratio 0.57 - 0.75 0.15 0.24 Largest Calendar Qtr. Drawdown -8.08% - -2.44% -21.95% -21.77% Beta: Barclays Capital Aggregate Index 0.12 - Beta:S&P ndex 0.17 - Beta: MSCI World Index 0.18 - Chief Investment Officer: Anne Casscells - Menlo Park, CA For More Information Please Contact:Andrea
